Citation Nr: 1218594	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a major depressive disorder, to include as secondary to the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In January 2009, the issue on appeal was remanded for further development.  In February 2011 the Board denied entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include as secondary to the service-connected bilateral pes planus, and entitlement to service connection for a right ankle disability, to include as secondary to the service-connected pes planus.  The Veteran then appealed only the Board's denial of service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include as secondary to the service-connected bilateral pes planus to the United States Court of Appeals for Veterans Claims (Court), which, in February 2012, granted a Joint Motion for Partial Remand (JMR) and vacated the February 2011 Board decision solely on that issue.  The JMR stated that the February 2011 Board denial of the issue of entitlement to service connection for a right ankle disability, to include as secondary to the service-connected pes planus was abandoned on appeal and will remain undisturbed. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, in February 2012 the Court granted a JMR, vacated and remanded the February 2011 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, claimed as a major depressive disorder, to include as secondary to the service-connected bilateral pes planus.  In compliance with the February 2012 JMR, the Board finds that further development is warranted.  

The February 2012 JMR stated that the January 2009 Board remand was not complied with.  The January 2009 remand directed for the Veteran to be afforded a VA psychiatric examination in order for the VA examiner to determine if the Veteran had a psychiatric disorder that either began in service or was caused or aggravated by service.  The JMR stated that the August 2009 VA examiner did not address the issue of aggravation on a secondary basis and therefore the August 2009 VA examination was not adequate and the January 2009 Board remand was not complied with.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to AMC/RO for further development.

Thus, the Veteran should be afforded a new VA examination to determine whether the Veteran has an acquired psychiatric disorder, claimed as a depressive disorder, was caused by or aggravated by the service-connected bilateral pes planus.  

Prior to any VA examination the RO should obtain any pertinent medical treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any psychiatric disorder found to be present.  The entire claims file must be made available to the examiner and the examination report should include a discussion of all pertinent medical and lay evidence concerning the Veteran's bilateral pes planus and any psychiatric disorder found to be present.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is asked to answer all of the following questions:

A)  Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran currently has an acquired psychiatric disorder, to include a major depressive disorder?  If so, please specify the diagnosis (or diagnoses) of such disorder.  

B)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include a major depressive disorder, had its onset in service; was otherwise caused by any incident or event that occurred in service; or, was manifested within one year after the Veteran's discharge from service?

C)  Is it at least as likely as not (50 percent or greater probability) that the symptoms and functional impairment associated with the Veteran's service-connected bilateral pes planus have caused the Veteran to develop any currently diagnosed psychiatric disorder, to include a major depressive disorder?

D)  Is it at least as likely as not (50 percent or greater probability) that the symptoms and functional impairment associated with the Veteran's service-connected bilateral pes planus have caused an aggravation (permanent worsening) of any currently diagnosed psychiatric disorder, to include a major depressive disorder, beyond the natural progress of such psychiatric disorder?

If the examiner finds that the Veteran's service-connected bilateral pes planus has caused an aggravation (permanent worsening) of any currently diagnosed psychiatric disorder, to include a major depressive disorder, the examiner should identify the clinical signs and manifestations of the psychiatric disorder which establish: (i) the baseline level of severity of such psychiatric disorder before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of such psychiatric disorder; and (iii) the current level of severity of such psychiatric disorder after the onset of aggravation (permanent worsening).

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely", or "less likely" language. 

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. The RO should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as a major depressive disorder, to include as secondary to the service-connected bilateral pes planus.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



